Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1, 4-11, 14-18 are pending. Claims 1 and 11 are the independent claims. Claims 1, 5, 8-9, 11, and 15 have been amended. Claims 2 and 12 have been cancelled. Claims 3 and 13 have been previously cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 07/16/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 07/16/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2-3 and 12-13 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the provisional rejection of claims 1, 3-4, 6-8, 11, 14, and 16-17 on the grounds of nonstatutory double patenting, applicant’s “Amendment and Remarks” have been fully considered and are persuasive. The provisional rejection of claims 1, 3-4, 6-8, 11, 14, and 16-17 on the grounds of nonstatutory double patenting has been withdrawn.
With respect to the claim rejections of claims 5 and 15 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections of claims 5 and 15 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1, 4-11, and 14-18 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  

Therefore the Office's respectfully disagrees and the claim rejection of claim 1 under 35 U.S.C. § 102 remain.
Office Note:
Before proceeding with amendments directed towards the exclusivity discussed in the applicant’s remarks and in the Office’s response to remarks, the applicant is advised to review Pajovic et al. (US 2019/0025379 A1) and its description of how it gathers training data from a single battery of the 
Applicant further argues that the other independent claim which recites similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
Applicant further argues that the other prior art of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office respectfully disagrees with applicant’s arguments.
With respect to the claim rejections of claims 1, 4-11, and 14-18 under 35 U.S.C. § 102 and 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action. 
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Geotab® Go™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the SM , or ® following the term.
The Office notes that it appears that the application is in compliance with these requirements, but the lengthy specification has not been checked to the extent necessary to determine the presence of all occurrences of this terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the historical battery voltage" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The term “historical battery voltage data” has been introduced, but not simply “historical battery voltage”. Is “historical battery voltage” meant to be the same as the “historical battery voltage data” or a single voltage that is part of the historical battery voltage data? For the purpose of examination, the limitation will be interpreted as “the historical battery voltage data”.
Claim 11 contains similarly recited limitations and is rejected under the same rationale.
	Claims 4-10 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Pajovic et al. (US 2019/0025379 A1).
Regarding claim 1, Zhang discloses method of monitoring a battery of a vehicle (Zhang abstract), the method comprising: receiving historical battery voltage data associated with a battery during a plurality of cranking events of a vehicle employing the battery such that the historical battery voltage is indicative of a voltage history of the battery (Zhang figure 2 and ¶17-20); training, via a processor, a predictive algorithm based, at least in part, on a statistical analysis of minima of the historical battery voltage data of the battery (Zhang figures 1-4 and ¶5-7, 17-23); receiving target battery voltage data associated with the target battery during a target cranking event of the single target vehicle (Zhang figures 2-6 and ¶5-7, 15-16, 20, 24-25); and generating, via the processor, a prediction of a health of the target battery based, at least in part, on the predictive algorithm and a minimum of the target battery voltage data (Zhang figures 2-7 and ¶5-7, 15-16, 20, 26-29).
Zhang does not explicitly state wherein the battery and the vehicle in the receiving historical battery voltage data and training limitations is the same battery and vehicle as the target battery and target vehicle in the receiving battery voltage data and generating limitations.
Pajovic teaches wherein the battery and vehicle whose data is used in the training is the same as the battery and vehicle used in the generating a prediction (Pajovic ¶7, 41-42, 61, 64, 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s 
Regarding claim 4, Zhang does disclose the use of statistical analysis in this step (Zhang ¶5), but does not explicitly state wherein training the predictive algorithm based, at least in part, on the statistical analysis of the minima of the historical battery voltage data comprises training the predictive algorithm based, at least in part, on a variance in the minima of the historical battery voltage data.  
Pajovic teaches wherein training the predictive algorithm based, at least in part, on the plurality of minimum battery voltages comprises training the predictive algorithm based, at least in part, on a variance in the plurality of minimum battery voltages (Pajovic abstract and ¶12-14, 46-47, 51-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to use the variance of the battery data, as taught by Pajovic, because the method already uses a statistical analysis (Zhang ¶5) and variance is very a common and useful, statistically relevant piece of data. Variance is often used as a measure of error or, alternatively, confidence in a data set and any set of data modeled with a normal distribution has a variance tied to that data set. So it would be obvious that a statistical analysis of a normal distribution of data would be based, at least in part, on the variance of that data.
Regarding claim 5, Zhang discloses further comprising receiving historical ignition-on data, wherein training the predictive algorithm includes training the predictive algorithm based, at least in part, on the historical ignition-on data (Zhang ¶5-7, 17-20).

Regarding claim 7, Zhang discloses wherein generating the prediction of the health of the target battery based, at least in part, on the environmental condition comprises generating the prediction of the health of the target battery based, at least in part, on temperature (Zhang figure 1 and ¶15, 21, 27).
Regarding claim 9, although Zhang discloses that the target battery data is “recorded” (Zhang ¶15), Zhang does not explicitly state further comprising logging the target battery data in memory.  
Pajovic teaches further comprising logging the target battery data in memory (Pajovic figures 1C and 10 and ¶13-14, 46, 49, 56, 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to log the battery data in memory, as taught by Pajovic, because this creates a more robust system by allowing the data to be used in the future. Without storing the data, the system can only perform instantaneous calculations with the data from the sensors. It is impractical for a processing system to use this data effectively without storing it in some form of memory first. Also by storing the data in memory, the battery data can be used to retrain the classifier to account for changes in battery function due to age and other factors (Pajovic ¶7, 41-42, 61, 64, 103). The stored data can also be used to perform recursive predictions (Pajovic ¶96-99).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Pajovic et al. (US 2019/0025379 A1) and further in view of Roumi et al. (US 2017/0108552 A1).
Regarding claim 10, Zhang does not explicitly state further comprising providing a recommendation for maintenance based, at least in part, on the prediction of the health of the target battery.  
.
Claims 8, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Pajovic et al. (US 2019/0025379 A1) and further in view of Berkobin et al. (US 2011/0082621 A1).
Regarding claim 8, Zhang does not explicitly state wherein receiving the target battery data comprises receiving the target battery data from a telematics system of the target vehicle.  
Berkobin teaches wherein receiving the target battery data comprises receiving the target battery data from a telematics system of the target vehicle (Berkobin ¶16-18, 31, 40, 59, 61-62, 77-78, 81, 85-88). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the training and predicting method, as described by Zhang, to include receiving the necessary data from a telematics device, as taught by Berkobin, because telematics devices are very common fixtures in modern cars, provided to monitor the characteristics of the vehicle, so the capability to receive information from a telematics device would be beneficial if this method was to be implemented on modern vehicles. Zhang does disclose receiving the necessary data, but does not explicitly say from where, and it would be obvious for that source to potentially be a telematics device. 

Berkobin teaches wherein the system comprises a telematics hardware device including a processor, memory, firmware, and communications capability; and a remote device including a processor, memory, software, and communications capability performing the steps of the method, wherein the telematics hardware device is configured to monitor the target battery of the target vehicle, log target battery data, and communicate a log including the target battery data to the remote device (Berkobin ¶15-18, 22-23, 31, 40, 45, 59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring system, as described by Zhang, to include receiving the necessary data from a telematics device, as taught by Berkobin, because telematics devices are very common fixtures in modern cars, provided to monitor the characteristics of the vehicle, so the capability to receive information from a telematics device would be beneficial if this method was to be implemented on modern vehicles. Zhang discloses receiving the data, but does not explicitly say from where, and it would be obvious for that source to potentially be a telematics device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the battery monitoring system, as described by Zhang, to include communicating to and processing the information at a remote device, as taught by Berkobin, because having it at a remote site allows one central location to process the data for a plurality or entire fleet of vehicles. There becomes no requirement for each vehicle to have the processing power to analyze the vehicle’s data or store the reference data used in the analysis.

With respect to claims 14-17: all limitations have been examined with respect to the method in claims 4-7 and the system of claim 11. The system taught/disclosed in claims 14-17 is clearly directed towards performing the method of claims 4-7. Therefore claims 14-17 are rejected under the same rationale.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2009/0326841 A1) in view of Pajovic et al. (US 2019/0025379 A1) and Berkobin et al. (US 2011/0082621 A1) and further in view of Roumi et al. (US 2017/0108552 A1).
With respect to claim 18: all limitations have been examined with respect to the method in claim 10 and the system of claim 11. The system taught/disclosed in claim 18 is clearly directed towards performing the method of claim 10. Therefore claim 18 is rejected under the same rationale.
Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        July 30, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669